        Case 2:20-cv-00027-RMP     ECF No. 6    filed 06/05/20    PageID.30 Page 1 of 2




1
                                                                           FILED IN THE
2                                                                      U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON



3                                                                 Jun 05, 2020
                                                                      SEAN F. MCAVOY, CLERK

4

5                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
6

7     SEBASTIAN CORTES AGUILAR,
                                                  NO: 2:20-CV-27-RMP
8                               Petitioner,
                                                  ORDER DISMISSING ACTION
9           v.                                    WITH PREJUDICE

10    JEFFERY A. UTTECHT,

11                              Respondent.

12

13         By Order filed April 21, 2020, the Court directed Petitioner Sebastian Cortes

14   Aguilar, a prisoner at the Coyote Ridge Corrections Center, to show cause why this

15   action should not be dismissed as time barred under 28 U.S.C. § 2244(d). ECF No.

16   5. Petitioner brought this pro se Petition for Writ of Habeas Corpus by a Person in

17   State Custody pursuant to 28 U.S.C. § 2254, challenging convictions which

18   became final in 2015. ECF No. 1. Petitioner has been granted leave to in forma

19   pauperis. ECF No. 5. Respondent has not been served.

20         The Court cautioned Mr. Aguilar that his failure to show cause would be

21   construed as his consent to the dismissal of this action. Petitioner did not comply


     ORDER DISMISSING ACTION WITH PREJUDICE -- 1
        Case 2:20-cv-00027-RMP      ECF No. 6    filed 06/05/20   PageID.31 Page 2 of 2




1    with the Court’s directive and has filed nothing further in this action. For the

2    reasons set forth above and in the Order to Show Cause, ECF No. 5, IT IS

3    ORDERED that this action is DISMISSED with prejudice as time barred under

4    28 U.S.C. § 2244(d).

5          IT IS SO ORDERED. The Clerk of Court is directed to enter this Order,

6    enter judgment, provide copies to Petitioner, and close the file. The Court certifies

7    that pursuant to 28 U.S.C. § 1915(a)(3), an appeal from this decision could not be

8    taken in good faith, and there is no basis upon which to issue a certificate of

9    appealability. 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b). A certificate of

10   appealability is therefore DENIED.

11         DATED June 5, 2020.

12
                                                 s/ Rosanna Malouf Peterson
13                                            ROSANNA MALOUF PETERSON
                                                 United States District Judge
14

15

16

17

18

19

20

21


     ORDER DISMISSING ACTION WITH PREJUDICE -- 2
